On Application for Rehearing.
PER CURIAM.
In application for rehearing, the defendants-appellants point out, inter alia, that neither appellate opinion has considered an additional defense tendered by them to the effect that the plaintiffs are precluded from and have waived any right to attack the alleged lack of timely notice, since they first made protest of such irregularity on October 28, or far more than fifteen days after the examination of September 25. This additional contention of the defendants is based upon Art. XIV, Sec. 15.1, Subd. 31, La.Constitution, LSA, which provides:
“Any regular employee in the classified service who feels that he has been discharged or subject to any corrective or disciplinary action without just cause, may, within fifteen days after the action, demand in writing, a hearing and investigation by the board to determine the reasonableness of the action.”
We did not feel that the quoted constitutional provision upon which such contention was made is applicable to the facts of this case, where the allegedly incorrect action of the Civil Service Board did not concern a discharge or corrective or disciplinary action.
The application for rehearing is denied.